DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed May 24, 2022 have been fully considered, and they are partially persuasive. However, upon further consideration, a new ground of rejection has been issued.
Claims 1-20 are currently pending. Claims 1-3, 5-6, 8-9, 11-13, 15-16, and 18-19 were amended. Claims 1 and 11 are independent.  

Re: Claim Rejections Under 35 U.S.C. § 112, Second Paragraph
	The rejections to claims 5-6, 8-9, 13, 15-16, and 18-19 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendments to the claims indicated on p. 6 of the REMARKS.

Re: Claim Interpretation Under 35 U.S.C. § 112, Sixth Paragraph
Applicant states, on p. 6 of the REMARKS, that they ‘disagree’ with the 112(f) interpretation of claims 1 and 11 without providing further explanation. Thus, the interpretation of claims 1 and 11 under 112(f), with respect to the limitation “a dual-mode peer device configured to …”, is maintained.

Re: Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments, on pp. 6-11 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Gurevich et al., US 2007/0189249 A1 (hereinafter, “Gurevich ‘249”) in view of IEEE Computer Society (2010), IEEE Standard for Local and metropolitan area networks – Port-Based Network Access Control (hereinafter, “IEEE Computer Society”) have been fully considered and are partially persuasive. Specifically, Applicant argues that:
Certain ‘mesh nodes’ disclosed in Gurevich ‘249 do not provide Access Point (AP) services (AP mode) and Station (STA) services (STA mode) because they are referred to as ‘other mesh nodes’, as stated on pp.8-9 of the REMARKS.
Gurevich ‘249 does not teach the limitation “wherein the plurality of dual-mode peer devices are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA”, recited in claim 1 as amended, because the ‘mesh is dissolved (not continued)’ if a mesh node disconnects from the mesh, as stated on pp.9-10 of the REMARKS.

In response to Argument A:
The Examiner respectfully disagrees with the arguments presented in argument A.
While Gurevich ‘249 refers to some ‘mesh nodes’ as ‘other mesh nodes’ in certain examples, the mere modifier of ‘other’ does not invalidate the features of ‘mesh nodes’ in general, which are clearly recited in Gurevich ‘249. For example, Gurevich ‘249 explicitly recites that a “mesh node accordingly operates in several distinct modes including an Infrastructure Station Mode (STA) … and Infrastructure Access Point (AP) mode … with each mesh node managing its own set of peer-to-peer unicast keys and group (multicast) encryption keys” (see Gurevich ‘249, ¶141). Furthermore, ‘mesh node 34’, which the Applicant assert is the only ‘mesh node’ with the ‘AP mode’/‘STA mode’ features, are also referred to as ‘other mesh modes’ (see Gurevich ‘249, ¶¶49-52; ‘other mesh nodes 34B’, ‘other mesh nodes 34C’) (emphasis added). 
Gurevich ‘249 does not disclose a specific distinction between ‘mesh nodes’ and ‘other mesh nodes’ that would indicate an exclusion of the ‘AP mode’/‘STA mode’ features from ‘other mesh nodes’, as Applicant asserted. The terms ‘mesh node A’, ‘mesh node B’, ‘mesh node 1’, and ‘mesh node 2’ are merely labels that help identify components within the figures, where ‘A’, ‘B’, ‘1’, and ‘2’ are all ‘mesh nodes’ with the same features and functionalities. For example, FIG. 12 comprises ‘mesh node A’, ‘mesh node B’, ‘mesh node C’, and ‘mesh node D’, where ‘A’, ‘B’, ‘C’, and ‘D’ are all ‘mesh nodes’ (see Gurevich ‘249, ¶¶156-159; Fig. 12).  
The same argument may be applied to independent claim 11.

In response to Argument B:
Argument B, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Gurevich ‘249 in view of IEEE Computer Society has been fully considered and are partially persuasive. However, a new ground of rejection has been asserted in view of Oi et al., US 8,270,414 B2 (hereinafter, “Oi ‘414”). 
The Applicant asserts that, in Gurevich ‘249, the ‘mesh is dissolved (not continued)’ if ‘mesh node 34’ is disconnected from the mesh, however, Gurevich ‘249 does not disclose this. While Gurevich ‘249 does mention the ‘dissolution’ of mesh networks (see Gurevich ‘249, ¶24), ‘dissolution’ is not triggered by the disconnection or disassociation of a mesh node. Applicant cites to paragraphs 133-135 of Gurevich ‘249 as disclosing ‘dissolution’, but these paragraphs only mention providing the remaining mesh nodes with a decision of whether to follow the disconnecting mesh node to a new channel (see Gurevich ‘249, ¶135). 
After a mesh node disassociates with a mesh network 24 to associate with a new mesh network 22, the mesh networks 22 and 24 are not ‘dissolved’ but merely reconfigured (see Gurevich ‘249, ¶35; Fig. 3), however, Gurevich ‘249 does not explicitly disclose “wherein the plurality of dual-mode peer devices are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA” recited in claim 1 as amended. Oi ‘414, however, discloses this limitation. See Claim Rejections – 35 USC § 103 below for further details.
The same argument may be applied to independent claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“dual-mode peer device configured to …” in claims 1 and 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al., US 2007/0189249 A1 (hereinafter, “Gurevich ‘249”), in view of IEEE Computer Society (2010), IEEE Standard for Local and metropolitan area networks – Port-Based Network Access Control (hereinafter, “IEEE Computer Society”), and further in view of Oi et al., US 8,270,414 B2 (hereinafter, “Oi ‘414”).  

As per claim 1: Gurevich ‘249 discloses:
A large-scale (mesh networks 22, 24 [Gurevich ‘249, ¶33; Fig. 2]) comprising: 
a plurality of dual-mode peer devices (a plurality of network devices that serve as mesh nodes 34 within a mesh network 22, 24, where each network device has an Access Point (AP) mode and a Station (STA) mode [Gurevich ‘249, ¶¶33, 144; Fig. 2, Fig. 11]) in signal communication with one another so as to establish a group connectivity association (CA) (the network devices are in communication with each other to establish a multicast group [Gurevich ‘249, ¶¶156-158; Fig. 12]), 
each dual-mode peer device configured to simultaneously operate in a supplicant mode and authenticator mode (each network device is configured to operate in both AP mode and STA mode, where the AP mode provides authenticator services and the STA mode provides supplicant services [Gurevich ‘249, ¶¶33, 121, 144, 146, 148; Fig. 11]), 
wherein each of dual-mode peer device is configured to encrypt data using a shared group encryption key (SAK) (each network device is configured to encrypt data using a group (multicast) key [Gurevich ‘249, ¶¶141, 155-157, 159; Fig. 12]), and 
to exchange the encrypted data with peer devices in the group CA (exchanging encrypted data 110 with network devices in the multicast group [Gurevich ‘249, ¶¶146, 157, 178-180; Fig. 12, Fig. 14])


As stated above, Gurevich ‘249 does not explicitly disclose: “A large-scale Ethernet mesh network comprising: … , and wherein the plurality of dual-mode peer devices are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA.”
IEEE Computer Society, however, discloses:
	A large-scale Ethernet mesh network comprising: … (A port access entity (PAE), such as a networked device that may have both Authenticator and Supplicant functionalities, can support multipoint LANs and Connectivity Association (CA) [IEEE Computer Society, p.8, p.21 ¶1; Fig 6-2]; where the LANs may be implemented using Ethernet: ‘Ethernet Type’ [IEEE Computer Society, p.87 ¶1, p. 89 ¶3, p.91 ¶4, p.121 ¶1], ‘Ethernet frame’ [IEEE Computer Society, p.91 ¶4], ‘EtherType’ [IEEE Computer Society, p.36 ¶4])
	, .

Gurevich ‘249 and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 and IEEE Computer Society before them, to modify the method in Gurevich ‘249 to include the teachings of IEEE Computer Society, namely to implement the mesh network disclosed in Gurevich ‘249 using Ethernet technology as disclosed in IEEE Computer Society. The motivation for doing so would be to take advantage of the commonly-used and standardized LAN Ethernet technology, in networks that utilize IEEE Standards to ensure secure communication between devices (see IEEE Computer Society, Abstract & p.1, Section 1.2 ‘Purpose’). 

As stated above, Gurevich ‘249 in view of IEEE Computer Society does not explicitly disclose: “… and wherein the plurality of dual-mode peer devices are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA.”
	Oi ‘414, however, discloses:
	… and wherein the plurality of dual-mode peer devices (devices within a network, such as a Mesh network, that supports both access point (AP) and station (STA) functionalities [Oi ‘414, Col. 1 lines 8-33, Col. 2 lines 41-57]) are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA (the personal area network (PAN) will continue to exist and operate if a dual-mode peer device, such as an AP (Master) device, leaves the PAN, where a peer (Slave) device of the PAN can be assigned to become the new AP (Master) device by switching to AP functionalities to ensure continued operation of the PAN [Oi ‘414, Col. 2 lines 41-57, Col. 3 lines 14-31; Fig. 1]).

Gurevich ‘249 (modified by IEEE Computer Society) and Oi ‘414 are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by IEEE Computer Society) and Oi ‘414 before them, to modify the method in Gurevich ‘249 (modified by IEEE Computer Society) to include the teachings of Oi ‘414, namely to ensure the continued operation of a multicast group comprising of a plurality of dual-mode mesh nodes, as disclosed in Gurevich ‘249, by allowing a remaining dual-mode peer node within the group to take on role and functionalities of the disconnected dual-mode node, as disclosed in Oi ‘414. The motivation for doing so would be to prevent the destruction of a network when a node leaves the network by dynamically handing over functionalities of the leaving node to another peer node within the network (see Oi ‘414, Col. 1 lines 23-36). 

As per claim 2: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Gurevich ‘249 discloses:
	wherein a plurality of the dual-mode peer devices authenticate all other peer devices in the group CA (a plurality of mesh nodes, implemented as network devices, mutually authenticating each other in the multicast group [Gurevich ‘249, ¶¶146, 156-157, 160, 174; Fig. 12, Fig. 13, Fig. 14]).

As per claim 3: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 3.
IEEE Computer Society, however, discloses:
wherein a dual-mode peer device is elected as a key server (a PAE participant is elected as the Key Server [IEEE Computer Society, p.67 ¶5]), and 
the elected dual-mode peer device distributes the shared group encryption key (SAK) to each of the remaining dual-mode peer devices (the elected PAE participant distributes the SAKs to the remaining PAEs, [IEEE Computer Society, p.67 ¶5 – p.68 ¶1]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society, namely to elect a mesh node, in response to a triggering event, to be a Key Server based on priority values, where the elected mesh node distributes group keys to the remaining mesh nodes. The motivation for doing so would be to increase the security and robustness of a network, with respect to the distribution of encryption keys, by allowing the Key Server to dynamically change via an election based on network-specific priority values (see IEEE Computer Society, p.67 ¶6 – p.68 ¶1).

As per claim 4: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 4.
IEEE Computer Society, however, discloses:
wherein at least one of the remaining dual-mode peer devices is selected as a newly elected key server (a PAE participant is elected as the Key Server [IEEE Computer Society, p.67 ¶5]) in response to a key server change event (a Key Server is newly elected in response to a key server change event, such as the changing of the Live Peers List, where the Live Peers List contains a list of all PAE participants in a CA in possession of the shared group key (CAK) [IEEE Computer Society, p.66 ¶¶4-6, p67 ¶5]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 5: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 1 and 4, as stated above, from which claim 5 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 5.
IEEE Computer Society, however, discloses:
wherein the newly elected dual-mode peer device (a PAE participant is elected as the Key Server [IEEE Computer Society, p.67 ¶5])
distributes a shared group key (CAK) via pair wise CAKs to each of the remaining dual-mode peer devices (the elected Key Server distributes pairwise CAKs to the remaining PAE participants [IEEE Computer Society, p.67 ¶5, p.67 ¶7 – p.68 ¶1]), and 
distributes a new shared group encryption key (SAK) to each of the remaining dual-mode peer devices (the elected Key Server distributes a new SAK derived from a new successor CAK to the remaining PAE participants [IEEE Computer Society, p.67 ¶7 – p.68 ¶1]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 6: Gurevich ‘249 in view of IEEE Computer Society , and further in view of Oi ‘414 discloses all limitations of claims 1 and 4, as stated above, from which claim 6 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 6.
IEEE Computer Society, however, discloses:
wherein the key server change event (a Key Server is newly elected in response to a key server change event, such as the changing of the Live Peers List, where the Live Peers List contains a list of all PAE participants in a CA in possession of the shared group key (CAK) [IEEE Computer Society, p.66 ¶¶4-6, p67 ¶5]) includes at least one of 
a new dual-mode peer device joining the group CA, an existing dual-mode peer device leaving the group CA, a previously authenticated dual-mode peer device leaving the group CA and attempting to re-join the group CA, an elected dual-mode peer device leaving the group CA and/or attempting to rejoin the group CA, a fragmentation and re-assembly of the group CA, and a network outage (under the broadest reasonable interpretation, the ‘server change events’ listed above can be interpreted as events that change the Live Peers List, where the Live Peers List contains a list of all PAE participants in a CA possession of the shared group key (CAK), for example, PAE participants that join/rejoin or leave the CA would change the Live Peers List [IEEE Computer Society, p.66 ¶¶4-6, p67 ¶5]; furthermore, to ensure the continuous secured connectivity of PAE participants in a CA, another Key Server may be elected in the event of a LAN partition or other events that may cause the SAK to be outdated [IEEE Computer Society, p.60 ¶¶2-3]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 7: Gurevich ‘249 in view of IEEE Computer Society , and further in view of Oi ‘414 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Furthermore, Gurevich ‘249 discloses:
	wherein each dual-mode peer device transmits a multicast addressed protocol data unit (PDU) signal (each mesh node, implemented as a network device, exchanges multicast addressed Extensible Authentication Protocol over LAN (EAPOL) frames, where an EAPOL frame is a PDU [Gurevich ‘249, ¶¶145, 201, 208; Fig. 15]) to one another so as to identify its respective presence (each network device exchanges EAPOL frames with one another to identify each other’s presence and validate respective certificates [Gurevich ‘249, ¶¶169-172, 202; Fig. 14, Fig. 15]).

As per claim 8: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 1 and 7, as stated above, from which claim 8 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 8.
IEEE Computer Society, however, discloses:
wherein the PDU signal is an Extensible Authentication Protocol over LAN (EAPOL)-Announcement message (the PDU signal is a EAPOL-Announcement message [IEEE Computer Society, p.74 ¶¶1-3, p.83 ¶3, p.85 ¶1]) that is multicast (EAPOL PDUs are multicast [IEEE Computer Society, p.88 ¶2, p.120 ¶6; Table 11-1]) at a set time interval (at a set time interval [IEEE Computer Society, p.83 ¶9, p.84 ¶6; Table 10-4]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society, namely to have each mesh node as disclosed in Gurevich ‘249 transmit a multicast EAPOL-Announcement message to each other at a set time interval. The motivation for doing so would be to use the EAPOL-Announcement format to timely share important information among the devices within the network, where the important information may include available networks/services, authentication status, authentication credentials, level of access, destination/source addresses, and priority information (see IEEE Computer Society, p.80 ¶4, p.83 ¶8, p.87 ¶3).

As per claim 9: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 1 and 7-8, as stated above, from which claim 9 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 9.
IEEE Computer Society, however, discloses:
wherein each dual-mode peer device actively learns a destination address of the remaining dual-mode peer devices in response to receiving the EAPOL- Announcement message (each PAE participant receives a destination address (DA) of the remaining PAE participants via the EAPOL- Announcement message [IEEE Computer Society, p.83 ¶7 – p.84 ¶6, p.87 ¶¶3-8; Table 11-1]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 8, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 11: Gurevich ‘249 discloses:
A method of exchanging data in a large-scale (exchanging data within mesh networks 22, 24 [Gurevich ‘249, ¶33; Fig. 2]): 
establishing signal communication between a plurality of dual-mode peer devices (communication between a plurality of network devices that serve as mesh nodes 34 within a mesh network 22, 24, where each network device has an Access Point (AP) mode and a Station (STA) mode [Gurevich ‘249, ¶¶33, 144; Fig. 2, Fig. 11]), 
each dual-mode peer device configured to simultaneously operate in supplicant mode and an authenticator mode (each network device is configured to operate in both AP mode and STA mode, where the AP mode provides authenticator services and the STA mode provides supplicant services [Gurevich ‘249, ¶¶33, 121, 144, 146, 148; Fig. 11]); 
mutually authenticating a plurality of dual-mode peer devices to form a group connectivity association (CA) (a plurality of mesh nodes, implemented as network devices, mutually authenticating each other in the multicast group [Gurevich ‘249, ¶¶146, 156-157, 160, 174; Fig. 12, Fig. 13, Fig. 14]); and 
exchanging encrypted data between sending dual-mode peer devices and receiving dual-mode peer devices in the group CA (exchanging encrypted data 110 between network devices, with capabilities to send and receive data, in the multicast group [Gurevich ‘249, ¶¶146, 157, 178-180; Fig. 12, Fig. 14]), 
using a shared group encryption key (SAK) (each network device is configured to encrypt data using a group (multicast) key [Gurevich ‘249, ¶¶141, 155-157, 159; Fig. 12])
.

As stated above, Gurevich ‘249 does not explicitly disclose: “A method of exchanging data in a large-scale Ethernet mesh network … ,wherein the plurality of dual-mode peer devices are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA.”
IEEE Computer Society, however, discloses:
	A method of exchanging data in a large-scale Ethernet mesh network … (A port access entity (PAE), such as a networked device that may have both Authenticator and Supplicant functionalities, can support multipoint LANs and Connectivity Association (CA) [IEEE Computer Society, p.8, p.21 ¶1; Fig 6-2]; where the LANs may be implemented using Ethernet: ‘Ethernet Type’ [IEEE Computer Society, p.87 ¶1, p. 89 ¶3, p.91 ¶4, p.121 ¶1], ‘Ethernet frame’ [IEEE Computer Society, p.91 ¶4], ‘EtherType’ [IEEE Computer Society, p.36 ¶4]) …
	

Gurevich ‘249 and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 and IEEE Computer Society before them, to modify the method in Gurevich ‘249 to include the teachings of IEEE Computer Society.

As stated above, Gurevich ‘249 in view of IEEE Computer Society does not explicitly disclose: “… , wherein the plurality of dual-mode peer devices are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA.”
	Oi ‘414, however, discloses:
	… , wherein the plurality of dual-mode peer devices (devices within a network, such as a Mesh network, that supports both access point (AP) and station (STA) functionalities [Oi ‘414, Col. 1 lines 8-33, Col. 2 lines 41-57]) are configured to continue operation of the group CA in response to one or more of the dual-mode peer devices leave the group CA (the personal area network (PAN) will continue to exist and operate if a dual-mode peer device, such as an AP (Master) device, leaves the PAN, where a peer (Slave) device of the PAN can be assigned to become the new AP (Master) device by switching to AP functionalities to ensure continued operation of the PAN [Oi ‘414, Col. 2 lines 41-57, Col. 3 lines 14-31; Fig. 1]).

Gurevich ‘249 (modified by IEEE Computer Society) and Oi ‘414 are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by IEEE Computer Society) and Oi ‘414 before them, to modify the method in Gurevich ‘249 (modified by IEEE Computer Society) to include the teachings of Oi ‘414.

As per claim 12: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 11, as stated above, from which claim 12 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 12.
IEEE Computer Society, however, discloses:
wherein each dual-mode peer device is assigned a key server priority (each PAE participant is assigned a Key Server Priority value [IEEE Computer Society, p.67 ¶5; Table 9-2]), and wherein at least one the dual-mode peer devices is elected as a key server based on its key server priority (a PAE participant is elected as the Key Server based on its Key Server Priority value [IEEE Computer Society, p.67 ¶5; Table 9-2]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 13: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 11 and 12, as stated above, from which claim 13 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 13.
IEEE Computer Society, however, discloses:
further comprising distributing, via the dual-mode peer device elected as the key server (a PAE participant is elected as the Key Server [IEEE Computer Society, p.67 ¶5]), the shared group encryption key (SAK) to each of the remaining dual-mode peer devices (the elected PAE participant distributes the SAKs to the remaining PAEs, [IEEE Computer Society, p.67 ¶5 – p.68 ¶1]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 14: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 11, as stated above, from which claim 14 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 14.
IEEE Computer Society, however, discloses:
further comprising selecting at least one of the dual-mode peer devices participating in the group CA as a newly elected dual-mode peer device (a PAE participant in the CA is elected as the Key Server [IEEE Computer Society, p.67 ¶¶4-7]) in response to a key server change event (a Key Server is newly elected in response to a key server change event, such as the changing of the Live Peers List, where the Live Peers List contains a list of all PAE participants in a CA possession of the shared group key (CAK) [IEEE Computer Society, p.66 ¶¶4-6, p67 ¶5]).

Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 15: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 11 and 14, as stated above, from which claim 15 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 15.
IEEE Computer Society, however, discloses:
wherein the newly elected dual-mode peer device (a PAE participant is elected as the Key Server [IEEE Computer Society, p.67 ¶5])
distributes a shared group key (CAK) via pair wise CAKs to each of the remaining dual-mode peer devices (the elected Key Server distributes pairwise CAKs to the remaining PAE participants [IEEE Computer Society, p.67 ¶5, p.67 ¶7 – p.68 ¶1]), 
distributes a new shared group encryption key (SAK) to each of the remaining dual-mode peer devices (the elected Key Server distributes a new SAK derived from a new successor CAK to the remaining PAE participants [IEEE Computer Society, p.67 ¶7 – p.68 ¶1]).
Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 16: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 11 and 14, as stated above, from which claim 16 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 16.
IEEE Computer Society, however, discloses:
wherein the key server change event (a Key Server is newly elected in response to a key server change event, such as the changing of the Live Peers List, where the Live Peers List contains a list of all PAE participants in a CA in possession of the shared group key (CAK) [IEEE Computer Society, p.66 ¶¶4-6, p67 ¶5]) includes at least one of 
a new dual-mode peer device joining the group CA, an existing dual-mode peer device leaving the group CA, a previously authenticated dual-mode peer device leaving the group CA and attempting to re-join the group CA, an elected dual-mode peer device leaving the group CA and/or attempting to rejoin the group CA, a fragmentation and re-assembly of the group CA, and a network outage (under the broadest reasonable interpretation, the ‘server change events’ listed above can be interpreted as events that change the Live Peers List, where the Live Peers List contains a list of all PAE participants in a CA possession of the shared group key (CAK), for example, PAE participants that join/rejoin or leave the CA would change the Live Peers List [IEEE Computer Society, p.66 ¶¶4-6, p67 ¶5]; furthermore, to ensure the continuous secured connectivity of PAE participants in a CA, another Key Server may be elected in the event of a LAN partition or other events that may cause the SAK to be outdated [IEEE Computer Society, p.60 ¶¶2-3]).
Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 17: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 11, as stated above, from which claim 17 is dependent upon. Furthermore, Gurevich ‘249 discloses:
further comprising performing a multicast transmission, via each dual-mode peer device, to transmit a protocol data unit (PDU) signal (each mesh node, implemented as a network device, exchanges multicast transmission of Extensible Authentication Protocol over LAN (EAPOL) frames, where an EAPOL frame is a PDU [Gurevich ‘249, ¶¶145, 201, 208; Fig. 15]) to one another so as to identify its respective presence in the group CA (each network device exchanges EAPOL frames with one another to identify each other’s presence and validate respective certificates within a multicast group [Gurevich ‘249, ¶¶169, 172, 176-177, 202; Fig. 14, Fig. 15]).
	
As per claim 18: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 11 and 17, as stated above, from which claim 18 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 18.
IEEE Computer Society, however, discloses:
wherein the PDU signal is an Extensible Authentication Protocol over LAN - Announcement (EAPOL-Announcement) message (the PDU signal is a EAPOL-Announcement message [IEEE Computer Society, p.74 ¶¶1-3, p.83 ¶3, p.85 ¶1]) that is multicast (EAPOL PDUs are multicast [IEEE Computer Society, p.88 ¶2, p.120 ¶6; Table 11-1]) at a set time interval (at a set time interval [IEEE Computer Society, p.83 ¶9, p.84 ¶6; Table 10-4]).
Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For reasons stated in claim 8, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

As per claim 19: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claims 11 and 17-18, as stated above, from which claim 19 is dependent upon. Gurevich ‘249 in view of Oi ‘414 does not explicitly disclose the limitations of claim 19.
IEEE Computer Society, however, discloses:
wherein each dual-mode peer device actively learns a destination address of the remaining dual-mode peer devices in response to receiving the EAPOL-Announcement message (each PAE participant receives a destination address (DA) of the remaining PAE participants via the EAPOL- Announcement message [IEEE Computer Society, p.83 ¶7 – p.84 ¶6, p.87 ¶¶3-8; Table 11-1]).
Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society are analogous art because they are from the same field of endeavor, namely that of IEEE standard networks. For the reasons stated in Claim 8, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by Oi ‘414) and IEEE Computer Society before them, to modify the method in Gurevich ‘249 (modified by Oi ‘414) to include the teachings of IEEE Computer Society.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich ‘249, in view of IEEE Computer Society, and further in view of Oi ‘414, and further in view of Locker et al., US 2014/0362836 A1 (hereinafter, “Locker ‘836”).  

As per claim 10: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 1, as stated above, from which claim 10 is dependent upon. Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 does not explicitly disclose the limitations of claim 10.
Locker ‘836, however, discloses:
wherein the plurality of dual-mode peer devices (the connected devices 104 of a mesh network 102 [Locker ‘836, ¶38; Fig. 1]) includes at least thirty-one dual-mode peer devices (there may be any number of devices 104 connected to the mesh network 102, where ‘any number of devices’ within a mesh network fully encompasses the range of ‘at least thirty-one … devices’ within a mesh network [Locker ‘836, ¶¶42, 48; Fig. 1]).

Gurevich ‘249 (modified by IEEE Computer Society & Oi ‘414) and Locker ‘836 are analogous art because they are from the same field of endeavor, namely that of mesh networks. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by IEEE Computer Society & Oi ‘414) and Locker ‘836 before them, to modify the method in Gurevich ‘249 (modified by IEEE Computer Society & Oi ‘414) to include the teachings of Locker ‘836, namely to implement the mesh network disclosed in Gurevich ‘249 with any number of mesh nodes, such as with at least 31 mesh nodes. The motivation for doing so would be to increase the utilization of a mesh networking topology, such as the efficient propagation of network traffic, by not limiting the number of devices that can be invited to a mesh network. Furthermore, a person having ordinary skill in the art would recognize the technical advantages of adding additional nodes to a network (see Locker ‘836, ¶¶42, 48). 

As per claim 20: Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 discloses all limitations of claim 11, as stated above, from which claim 20 is dependent upon. Gurevich ‘249 in view of IEEE Computer Society, and further in view of Oi ‘414 does not explicitly disclose the limitations of claim 20.
Locker ‘836, however, discloses:
wherein the plurality of dual-mode peer devices (the connected devices 104 of a mesh network 102 [Locker ‘836, ¶38; Fig. 1]) includes at least thirty-one dual-mode peer devices (there may be any number of devices 104 connected to the mesh network 102, where ‘any number of devices’ within a mesh network fully encompasses the range of ‘at least thirty-one … devices’ within a mesh network [Locker ‘836, ¶¶42, 48; Fig. 1]).

Gurevich ‘249 (modified by IEEE Computer Society & Oi ‘414) and Locker ‘836 are analogous art because they are from the same field of endeavor, namely that of mesh networks. For the reasons stated in Claim 10, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gurevich ‘249 (modified by IEEE Computer Society & Oi ‘414) and Locker ‘836 before them, to modify the method in Gurevich ‘249 (modified by IEEE Computer Society & Oi ‘414) to include the teachings of Locker ‘836.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barkan, US 2010/0296441 A1: the deployment of APs devices that function as STAs and as APs at the same time, where an STA creates a new AP for connecting other STAs.
Goto, US 8,447,040 B2: comparing identification information of a newly joined device within a network with existing identification, and determining whether or not a communication apparatus is to function as a key distribution apparatus based on the result of the comparison.
Yadav et al., US 8,959,607 B2: An authenticator device associated with a mesh network stores a pairwise master key for each of a plurality of devices in a mesh network upon authentication of the respective devices. 
Braskich et al., 2008/0063204 A1: deriving a pairwise key for key distribution using a mesh key holder security information element. A master key is requested using data origin information. Using the pairwise key for key distribution, a second key is then decrypted to obtain the master key.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494